849 F.2d 604Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael O. EGGER, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 87-2189.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 31, 1988.Decided:  June 6, 1988.

Michael O. Egger, appellant pro se.
Gary Robert Portner Allen, Hirschler, Fleischer, Weinberg, Cox & Allen;  Richard Farber, Kevin Brown, U.S. Department of Justice;  William F. Nelson, Chief Counsel, Internal Revenue Service, for appellee.
Before K.K. HALL, JAMES DICKSON PHILLIPS and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
A review of the record, the opinion of the Tax Court, and the informal briefs submitted by the parties to this appeal reveals that the Tax Court's determination that Michael O. Egger was not entitled to an income exclusion pursuant to 26 U.S.C. Sec. 911 was proper.  We accordingly affirm the decision of the Tax Court based on its reasoning.  Egger v. Commissioner, No. 4458-86 (Tax Ct. Sept. 21, 1987).


2
Because the facts and legal contentions are adequately developed in the materials before the Court and oral argument would not aid in the decisional process, we dispense with argument in this case.


3
AFFIRMED.